Citation Nr: 0015530	
Decision Date: 06/13/00    Archive Date: 06/22/00

DOCKET NO.  99-00 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a heart condition.

2.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 (West 1991) for additional disability 
of the lower extremities resulting from VA treatment in April 
and May 1997 at a VA facility.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1943 to 
March 1946.  His claim for compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 was received by the RO 
in June 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in December 1996 and 
March 1998.  The December 1996 rating decision denied service 
connection for a heart disorder.  The veteran appealed and 
was afforded a hearing at the RO in March 1997.  His claim 
was denied by the hearing officer as reflected in a July 1997 
supplemental statement of the case (SSOC).  In the March 1998 
rating decision, the RO denied compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151 for additional 
disability resulting from treatment in April and May 1997 at 
the University Drive VA medical center (VAMC) in Pittsburgh, 
Pennsylvania.  The veteran appealed and was afforded a 
hearing at the RO in June 1998.  His claim was denied by the 
hearing officer as reflected in a November 1998 SSOC.


REMAND

The veteran contends that he should be service-connected for 
a heart disorder because he was first diagnosed with a heart 
murmur in service.  The veteran also contends that he 
required bilateral amputation of the lower extremities at a 
private hospital following treatment at the University Drive 
VAMC in April and May 1997.  Specifically, the veteran claims 
that personnel at the VAMC failed to properly treat his 
peripheral vascular disease in both lower extremities when he 
appeared in April 1997 with extreme claudication.  He 
contends that he was discharged and ultimately 

had to seek treatment at a private hospital, wherein 
bilateral amputations were performed due to advanced 
peripheral vascular disease.  He maintains, therefore, that 
he has additional disability of both lower extremities as a 
result of VA treatment and requests compensation for such 
additional disability.

The service medical records reflect that the veteran was 
noted to have a functional murmur on enlistment examination.  
A functional murmur connotes something that is not organic in 
origin.  Against this background, the veteran was presumed to 
be sound at the time of his entry into service.  38 U.S.C.A. 
§ 1111.  There is no record of complaints, treatment or 
diagnosis of any cardiovascular disorder in service.  On 
discharge examination in March 1946, cardiovascular 
examination was normal.

Post-service medical records reflect a variety of current 
cardiovascular diagnoses including aortic stenosis, coronary 
artery disease, atherosclerotic heart disease and a murmur of 
aortic stenosis of the right second inner space.  This 
murmur, referenced in post-service VA medical records dated 
in 1997, is a murmur of organic origin.  There is no 
physician on record in this case who has linked any current 
cardiovascular disorder, to include the murmur of aortic 
stenosis of the right second inner space, to service.

At his March 1997 RO hearing, the veteran indicated that he 
had been treated for his heart condition within one year of 
his discharge from service in 1946.  He stated that he was 
treated at a VA facility.  There are other references in the 
record that the veteran has reported receiving treatment at 
the Aspinwall VA Medical Center (VAMC) in 1946.  Those 
records have not been obtained or associated with the claims 
folder.  The United States Court of Appeals for Veterans 
Claims (Court) has indicated that, if there is something in 
the record to suggest that evidence exists which could make 
the veteran's claim well grounded, VA has the duty to inform 
the veteran of the importance of submitting such evidence.  
Robinette v. Brown, 8 Vet.App. 69 (1995).  In addition, if 
organic heart disease becomes manifest to a degree of 10 
percent or more within one year after discharge from service, 
it may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  In light of the above, the Board 

finds that further action at the RO is required.  On remand, 
the RO should obtain any VA records.  Bell v. Derwinski, 
2 Vet. App. 611 (1992).  Also, instruction as required by 
Robinette should be given.

With respect to the veteran's claim for compensation benefits 
under the provisions of 38 U.S.C.A. § 1151, it must be noted 
that the statutory criteria applicable to those claims have 
undergone significant revision which warrants some 
explanatory discussion in this case.  The provisions of 
38 C.F.R. § 3.358(c)(3), formerly required that in order for 
compensation to be payable under 38 U.S.C.A. § 1151, there 
had to be a showing that additional disability resulted from 
VA medical treatment, including surgery, and that such 
additional disability was the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instances of indicated fault on the part of VA.  In 
Gardner, supra, the United States Court of Appeals for 
Veterans Claims (Court) invalidated the requirement of fault 
contained in 38 C.F.R. § 3.358(c)(3).  The provisions of 
38 C.F.R. § 3.358, excluding section (c)(3), remained valid.  
This decision was ultimately affirmed by the United States 
Supreme Court  in Brown v. Gardner, 115 S.Ct. 552 (1994).  
The Court's decision in the Gardner case applies to all 
claims for 1151 benefits filed prior to October 1, 1997.

Thereafter, Congress took action to overrule the Supreme 
Court decision in Gardner, and amended the provisions of 
38 U.S.C.A. § 1151, effective for claims filed on or after 
October 1, 1997, to re-impose the requirement that additional 
disability be the result of carelessness, negligence, lack of 
proper skill, error in judgment or similar fault on the part 
of VA in furnishing care, or an event not reasonably 
foreseeable.  Pub. L. No. 104-204, § 422 (a), 110 Stat. 2926 
(Sept. 26, 1996), codified at 38 U.S.C.A. § 1151 (West Supp. 
1998); see also VAOPGCPREC 40-97 (December 31, 1997).

However, as noted above, the veteran's claim for 38 U.S.C.A. 
§ 1151 benefits was received in June 1997.  As such, 
consideration of his claim is based on the old law 
(consistent with the holding of the Court in Gardner) and 
does not require a finding of fault on the part of VA.

Under the pre-October 1997 law, 38 U.S.C.A. § 1151 provides 
that where any veteran shall have suffered an injury, or an 
aggravation of an injury, as the result of hospitalization, 
medical or surgical treatment, not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability or death, 
compensation shall be awarded in the same manner as if such 
disability or death were service connected.

38 C.F.R. § 3.358, the regulation implementing that statute, 
provides, in pertinent part, that in determining if 
additional disability exists, the beneficiary's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury.  As applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.  Compensation will 
not be payable for the continuance or natural progress of 
disease or injuries for which the hospitalization, etc., was 
authorized.  In determining whether such additional 
disability resulted from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of hospitalization, medical or surgical treatment, it 
will be necessary to show that the additional disability is 
actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith.  38 C.F.R. § 3.358 (b) (1) (i), (c).  
38 C.F.R. § 3.358 (c) (3) now provides that compensation is 
not payable for the necessary consequences of medical or 
surgical treatment or examination properly administered with 
the express or implied consent of the veteran, or, in 
appropriate cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.

Following a complete review of the claims folder, the Board 
finds that further development is warranted, even before a 
determination can be made as to whether the veteran has 
presented a well grounded claim for compensation benefits 
under the provisions of 38 U.S.C.A. § 1151.


As regards the copies of VA clinical records which are in the 
claims folder, they are demonstrably incomplete, consisting 
primarily of discharge summaries only.  They have also been 
added to the claims folder in such a disorderly fashion as to 
make a systematic review of the records exceptionally 
difficult.  This includes difficulty in distinguishing VA 
hospital clinical records at the University Drive VAMC from 
pertinent VA outpatient treatment records at a facility 
identified as the Aspinwall VAMC, to the extent that any of 
these records are in the claims folder.  In addition, the 
records from the private hospital wherein the veteran sought 
treatment and ultimately underwent the bilateral amputations 
of both lower extremities are also incomplete.

Review of those records in the claims folder documents the 
following pertinent treatment history.  The veteran had a 
long history of peripheral vascular disease, coronary artery 
disease, bilateral lower extremity deep vein thrombosis and 
other conditions which had been followed at the University 
Drive VAMC.  The veteran was admitted on April 22, 1997, for 
complaints of right calf pain.  Only the discharge summary 
has been associated with the claims folder.  The veteran 
denied pain at rest or nonhealing ulcers.  The veteran 
underwent a bilateral lower extremity arteriogram via a right 
common femoral artery access.  The results of the arteriogram 
showed a significant generalized atherosclerosis of both 
lower extremities.  There were no complications from the 
arteriogram and the veteran tolerated the procedure well.  
The next day, the veteran was noted to be stable for 
discharge.  Recorded clinical data references that the 
veteran became somewhat belligerent and indicated that he did 
not want to be released until he had received a full 
cardiovascular work-up.  A subsequent Persantine thallium 
test showed multiple small lesions, but no disease that would 
require a cardiac catheterization or angioplasty.  When the 
veteran was advised the following day that he was stable for 
discharge, he once again became belligerent and ripped the 
discharge sheets in half.  At the time of discharge, the 
veteran was advised to return if either leg turned purple at 
rest or if a non-healing wound occurred.

The veteran was re-admitted on April 28, 1997, with a 
splotchy cyanosis of the thighs and calves bilaterally.  Only 
the discharge summary has been associated 

with the claims folder.  It was assumed that the change in 
the veteran's lower extremities was due to a possible emboli 
shower following lower extremity angiogram.  On physical 
examination, the veteran had strong bilateral femoral pulses, 
as well as a strong left popliteal pulse and dopplerable 
signals distally.  The discharge summary noted that the 
veteran's symptoms seemed to improve throughout his hospital 
stay, although the veteran denied this.  There is reference 
to a discussion between the veteran, his family and medical 
personnel at which time it was decided there were no surgical 
options for intervention at that time and the veteran's 
symptoms would improve over time.  The veteran was discharged 
on May 2, 1997.

On May 3, 1997, the veteran was admitted to Suburban General 
Hospital where he underwent a right femoral popliteal bypass 
on May 8, 1997, under spinal anesthesia.  Only the discharge 
summary has been associated with the claims folder.  He 
continued to have severe pain in his toes that was unrelieved 
by pain medication.  Thereafter, the veteran was transferred 
to Aspinwall VAMC for further convalescence on May 16, 1997.  
On May 18, 1997, the veteran was noted to have increased 
redness on the dorsum of his right foot.  He was referred 
back to the University Drive VAMC for a vascular 
consultation.  Admission and amputation of the right forefoot 
was recommended and the veteran declined; he was returned to 
the Aspinwall VAMC.  The veteran subsequently requested a 
transfer back to Suburban General Hospital and was accepted 
for admission to that facility on May 20, 1997.  At the time 
of his transfer, the veteran was ambulatory via wheelchair.

On May 20, 1997, the veteran was re-admitted to Suburban 
General Hospital and seen for consultation for evaluation of 
gangrenous changes in the toes of both feet.  The physician 
concluded that the veteran had early gangrenous changes of 
the 3rd and 4th toes of both feet due to arteriosclerotic 
peripheral vascular disease, and cellulitis on the dorsum of 
the right foot.  It was recommended at that time that the 
veteran consider a transmetatarsal amputation of the right 
foot.  On May 21, 1997, a consultation report indicated that 
the veteran was back from VA; there were no changes in his 
vascular status and the graft was functioning well.  On May 
24, 1997, there is a reference that the veteran had undergone 
a transmetatarsal amputation of 

the right foot.  Other than the pathology report, the records 
from that procedure are not in the claims folder.

On June 2, 1997, the records reflect that the veteran had a 
left below-the-knee amputation due to gangrenous changes of 
the left foot.  Only the operative report is of record.

Based on the foregoing, the Board finds that remand is 
warranted to obtain and associate the complete pertinent VA 
and private hospital clinical records pertaining to the 
veteran's treatment in April and May 1997 with the claims 
folder.  See Jolley v. Derwinski, 1 Vet. App. 37, 40 (1990).  
The Board is required to obtain all pertinent VA treatment 
records as they are constructively in the possession of VA 
adjudicators.  See Bell, supra.  With respect to the private 
hospital clinical records, the VA examiner who provided the 
February 1998 opinion noted that those records were 
demonstrably incomplete.  Insofar as the veteran's claim 
under 38 U.S.C.A. § 1151 relates to VA treatment, or lack 
thereof, which he maintains resulted in the need for 
bilateral amputations performed at Suburban General Hospital, 
a complete copy of the records from that private facility are 
needed to properly evaluate the veteran's claim on appeal.

To further underscore the need to obtain the complete 
pertinent VA and private clinical hospital records, the Board 
notes that the RO requested a VA medical opinion from a 
vascular specialist at the University Drive VAMC.  In 
February 1998, the VA examiner noted that he had completed a 
chart review, but stated that the charts provided to him were 
"relatively incomplete and I have done my best to review all 
the records."  Based on his review of the available records 
associated with the claims folder, the VA examiner noted that 
the veteran had first presented to the VA hospital in the 
early 1990's with bilateral claudication; thereafter, he had 
been followed by the vascular clinic at the VAMC.  After a 
point at which the veteran became disgruntled with his care 
at the University Drive VAMC, the veteran chose to receive 
treatment at the Suburban General Hospital.  The VA examiner 
commented that "I do have some of the records from Suburban 
General Hospital, but they are very sparse."  He further 
noted that he was unable 

to discern from the available records why the amputation was 
performed on the veteran's left foot, what the indications 
were, and what other options were available at that time.  
With respect to the treatment received by the veteran at the 
private hospital, the VA examiner indicated that the records 
were so sketchy it was difficult for him to make any judgment 
as to how the decisions towards amputation or bypass were 
made. (emphasis added)

Based on the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should contact both the 
University Drive VAMC and the Aspinwall 
VAMC in Pittsburgh, Pennsylvania, and 
obtain the complete VA hospital clinical 
records for all treatment of the veteran 
in 1946 and 1947 and April 1997 and May 
1997.  All such records should be 
associated with the claims folder.  If 
records for either period are unavailable 
or have been irretrievably lost, a 
statement to that effect should be placed 
in the claims folder.

2.  The RO should also contact the 
Suburban General Hospital in Pittsburgh, 
Pennsylvania, and obtain a complete copy 
of all treatment records of the veteran 
for the period from April 1997 through 
June 1997, to include all records 
pertaining to amputations of the right 
and left lower extremities.  All records 
should be associated with the claims 
folder.

3.  The veteran should be advised of his 
right to submit other evidence which 
could make his claim well grounded.  See 
Robinette, supra.



4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.

5.  The RO should then review the record 
and the issues should be re-adjudicated.  
If the RO determines that the veteran has 
presented well grounded claims of 
entitlement to service connection for a 
heart disorder or entitlement to 
compensation benefits under the 
provisions of 38 U.S.C.A. § 1151, the RO 
should undertake any and all development 
of the record warranted to comply with 
the duty to assist.

If the determinations remains adverse to the veteran, both 
the appellant and his representative should be provided with 
an SSOC and given the opportunity to respond within the 
applicable time.  Thereafter, the case should be returned to 
the Board, if in order.  The appellant need take no action 
unless otherwise notified, but he has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this remand is to obtain clarifying 
data and to comply with precedent decisions of the Court.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


